EXHIBIT 10.46
ENGINEERING PACKAGE AGREEMENT
 
This Engineering Package Agreement (the "Agreement") is entered into as of
January 24, 2013, by and between PureSafe Water Systems, Inc. ("PS"), having its
principal place of business at 161) Dupont Street, Plainview, NY 1 1803 and
ETG/Engineering, Technologies Group. Inc. ("ETG"). having its principal place of
business at 71 South Street, Hopkinton, MA 01748. PS and ETG together are the
parties ("Parties").
 
RECITALS:
 
A.   PS has a versatile product ("Product") that filters contaminated water into
drinkable water for a myriad of applications and uses.
 
B.    ETG is an engineering company and is an independent contractor acting in
its own     behalf.
 
C.    The Parties wish to enter into an Agreement whereby ETG will provide
detailed engineering and specification in a sufficient manner to allow the
Product to be manufactured and components purchased via outsourcing the
assembly, sub-assembly, or manufacturing of the product, as well as he the
foundation for further product - enhancements and developments.
 
Therefore, the Parties enter into this Agreement.
 
AGREEMENT:


1.    SCOPE OF THE AGREEMENT
 
PS agrees to have ETG refine the design or their water purification and
filtration Product into a set of detailed electronic engineering drawings
complete with purchase specifications including standards for quality, bills of
material. and other details to enable PS to outsource or manufacture the
products in the most cost effective and efficient manner. The current product
exists but needs engineering review will be made for cost efficiencies,
reliability and reproducibility in a quality manner. The engineering package
will include:
 
a. General Arrangement Drawings
 
b. Assembly Drawings
 
c. Component and sub-components Drawings
 
d. Electrical
 
e. Piping and Instrumentation
 
f. General purchase specifications
 
g. Bills of Material
 
 
 

--------------------------------------------------------------------------------

 
h. Considerations for safety, mobility. standardization, ease of assembly,
maintenance, reliability, and clarity.
 
i. Assist in developing a cost budget and selling price: a delivery and field
commissioning protocol: and a plan for product support.


Upon completion of the engineering package contemplated by this Agreement, the
package shall be the sole property of ETG. Prior to ETG's receipt of full
payment under this Agreement, PS shall have a license to use the engineering
package. but may not reproduce it, share it with third parties, or sell it. Upon
payment in full to ETG by PS, PS shall become the sole owner of the engineering
package, and ETG may not thereafter reproduce it, share it with third parties,
or sell it.
 
2. RESPONSIBILITIES OF THE PARTIES
 
ETG will supply the manpower required to create a full set of electronic
drawings using AutoCad software of the principle product of PS. The existing
product will be reviewed and redesigned to make it more standardized, cost
efficient, reliable, and more easily manufactured. ETG will utilize existing
drawings, cut-sheets, details, and hand measurements in their analysis. In
addition to the drawings, a complete bill of materials, purchase, quality, and
assembly specifications will be developed to enable PS to outsource the
sub-assembly, assembly. or manufacture of the product. ETG shall use its
commercially reasonable efforts to complete both a preliminary and final
engineering package. All drawings will be submitted to PS for review and
approval. The estimated timeline for the completion of the package, in various
stages, will be 60-90-120 days.
 
ETG will work with the manufacturing entity to provide the required information
necessary to make manufacturing, outsourcing, efficient and direct. During the
building or final assembly of the first two (2) newly designed units, ETG will
inspect the work in process and the final product and make appropriate changes
as necessary, with prior approval of the Chief Operating Officer of PS. ETG will
he available on a continuous basis thereafter to assist PS in minor improvements
of this product, up-grading of components and accessories as is deemed
necessary, assess any warranty claims for defects, and serve in an advisory
capacity to the management or PS on engineering issues until such time as ETG
has been paid in full. PS may request ETG to engineer other products or major
re-designs of the existing product under a new agreement or fee structure.
 
ETG will operate as an independent contractor, bearing its own costs and
expenses, and receive no other compensation other than outlined in this
Agreement.
 
PS shall be responsible for providing ETG with all the known engineering and
sub-component information on the current product, and cooperate fully with
advice and consultation as necessary to effect an efficient process of getting
the package complete in a quick and timely manner. PS will make ETG aware of all
known safety and product quality requirements that they have been informed of or
are currently aware of to comply with any applicable state, local, federal or
international directives. PS will review all parts of the design package and
approve them as acceptable. PS shall provide and pay for any statutory listings,
certifications, certificates required (i.e. water quality seal; UL, etc.).
 
 
 

--------------------------------------------------------------------------------

 
3.   COMPENSATION In exchange for this work and completed package, PS grants FIG
compensation as follows:

Part 1:  Three Hundred Thousand ($ 300,000). This amount shall he paid in $
10,000 increments based on each unit sold, with each such incremental payment
being made within ten (10) business days of the payment of each unit. In any
event, without regard to i lie total number of units sold. the total of $300,000
must he paid within twenty-four(24) months after the completion of the package,
or upon termination of the Agreement, whichever is earlier.
 
AND
 
Part 2: Preferred and tradable stock in the company, based on current value of
the stock, equivalent to $ 150,000 and to be issued upon the signing of this
Agreement. The full amount of the stock will be issued but percentages will only
be vested as follows:
 
50% of total upon signing the agreement.
50% of total upon substantial completion of the drawing only portion of the
engineering package.
The stock will be restricted from trading for six (6) months and are
unregistered. After six (6) months, the stock will become unrestricted and
registered by PS.
 
By mutual agreement, Part 2 of this section will be subject to amendment within
ten (10) business days following the date of execution of the Agreement.
 
4.    PRODUCT AND PATENT LIABILITY



 
The engineering package will be based on process parameters provided by PS and
ETG will not be responsible for the ability of the product to meet process and
performance representations unless the lack of the unit's ability to perform is
as a result of the engineering of ETG. If so, ETG will be obligated to make the
necessary changes on and in the engineering package only. Although existing,
standard designs of the Products are based upon currently existing generally
accepted safety standards within the U.S., in some instances modifications,
improvements, extras, or additions may be necessary to make the standard designs
conform to existing safety or environmental standards in other countries. ETG
makes no representations concerning compliance with any laws or regulations of
any countries.
 
PS shall maintain in full force and effect during the term of this agreement
adequate product liability coverage for their product with ETG listed as an
additionally insured. ETG shall be obligated to maintain general liability
insurance only. All such insurance shall be issued by an insurance company of
recognized responsibility and qualified to do business in the jurisdiction in
which the Parties are doing business and acceptable to the other Party.
 
 
 

--------------------------------------------------------------------------------

 
5. CONFIDENTIAL INFORMATION
 
Confidential Information shall mean all proprietary and confidential data noted
as Company Confidential or otherwise known as confidential, reports, brochures,
technical documents, drawings, design information, technology of a Party to this
Agreement and which is disclosed by such Party (the "Disclosing Party") to the
other Party to this Agreement (the -Receiving Party") in connection with this
Agreement. The Receiving Party will hold in confidence all Confidential
Information and will neither use it nor reproduce it without prior written
consent of the Disclosing Party and will use all reasonable efforts to safeguard
all Confidential Information and will instruct its employees and staff to use
the same care and discretion with respect to the Disclosing Party's Confidential
Information as it uses with respect to the Receiving Party's Confidential
Information: provided, however, that the Receiving Party will not be liable for
disclosure of any information received pursuant to this Agreement if:
 
(a) The information is generally available or known to the public;
 
(b)The information was known by or disclosed to the Receiving Party prior to the
date of this Agreement other than the information disclosed by the Disclosing
Party, and labeled confidential prior to the signature of this Agreement;
 
(c) The information was independently developed by the Receiving Party;
 
(d) The information was disclosed to the receiving Party or by a third party not
under an obligation to keep such information confidential; or
 
(e)Disclosure is required pursuant to a statutory or judicial requirement.
 
All obligations of the Receiving Party under this Section survive termination of
the Agreement.
 
6. INDEMNIFICATION
 
PS shall indemnify and hold ETG harmless from and against all claims, demands.
liabilities, loss, damage, costs, incurred by ETG which arise from or are in any
way connected with the injury to or the death of any person or loss or damage to
property resulting from any defect of design, manufacture, material, use,
application of, or workmanship of the Products.
 
PS shall promptly assume control of and diligently undertake (in reasonable
consultation with ETG) the defense of such claim, at its own cost. ETG shall
cooperate with PS in providing all reasonably necessary information in ETG's
possession related to such claim and reasonable assistance in the defense of
such claim.
 
PS shall hold ETG harmless and indemnify them, including all costs of defense,
against all claims for patent infringement wherever the source may come from.
 
7. TERM AND TERMINATION
 
(a)Except as otherwise provided in this Agreement, this Agreement shall remain
in effect until ETG is fully compensated according to Section three (3) of the
Agreement however, that either Party may terminate this Agreement upon written
notice to the other Party given not less than ninety (90) days before the
expiration date of such term. In the event of termination, ETG shall immediately
become entitled to full payment of the compensation referred to in Section 3.
 
 
 

--------------------------------------------------------------------------------

 
(b) if either Party becomes insolvent, bankrupt or consents to the appointment
of a trustee or receiver, or any trustee or receiver is appointed for the
greater part of either Party's properties without the consent of that Party and
such trustee or receiver is not discharged within sixty (60) days, or if any
bankruptcy, reorganization, arrangement or liquidation proceedings are
instituted by either Party or if instituted against either Party are consented
to by it or permitted to remain un-dismissed for sixty (60) days, the other
Party may terminate this Agreement immediately upon written notice to such
Party.
 
(c) Neither party may assign all or any portion of its rights or delegate all or
any portion of its responsibilities under this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed. Any such assignment shall not relieve the
assigning party of any of its obligations under this Agreement unless
specifically released from such obligations. If either Party (i) assigns its
rights or obligations under this agreement (by operation of law or otherwise) or
(ii) sells all or substantially all of its assets or more than 50% of its equity
ownership interests, without the prior consent of the other Party, such other
Party may terminate this Agreement immediately upon written notice, such notice
to be given not more than thirty (30) days after the Party with the right of
termination has been informed b) the other Party of the event creating the right
of termination under this Agreement.
 
8.  LIMITATION OF LIABILITY
 
Notwithstanding any other provision of this Agreement, the Parties shall not be
liable to each other for any indirect, special, consequential, exemplary or
punitive damages, lost profits, or lost sales in connection with this Agreement,
whether as a result of the breach or termination thereof.
 
ETG also limits its liability under all conditions to the value of the
engineering service provided.
 
9.  FORCE MAJEURE
 
No failure or omission by either Party in the performance of any of its
obligations under this Agreement shall be deemed a breach of this Agreement. nor
create any liability or give rise to any rights to terminate this Agreement, if
the same shall arise from or is a consequence of a general strike, labor
dispute, lockout, industrial disturbance, curtailment of fuel or electrical
power shortage, accident, judicial decision, fire, flood, severe weather or
other act of God, war (declared or undeclared), insurrection, riot, civil
disturbance, blockage, embargoes of goods by any government, or any other
governmental action or legislation, or any other cause beyond the reasonable
control of such Party, whether similar to or different from the causes above
enumerated. and any such cause shall absolve the affected Party froth
responsibility for such failure to perform said obligation during the time such
cause exists, subject to the rights and limitations set forth in this Agreement.
 
Each Party shall notify the other of any material change in conditions or the
occurrence of any event which interferes or threatens to interfere with the
performance of any of its obligations under this Agreement.
 
Upon such notice, the Parties shall consult and co-operate as to measures which
may be taken to overcome the interference or as to any alternative measures
which may be undertaken by the Parties with a view to the continued performance
of this Agreement. Such measures may include the suspension of the condition or
obligation, the modification of this Agreement or of any orders placed pursuant
thereto, and the assumption by any Party of any costs incurred or to be incurred
as a result of the interference which has arisen or in giving effect to said
measures.
 
 
 

--------------------------------------------------------------------------------

 
10.  NOTICES
 
All notices which are required or permitted to be given by any Party to the
other shall be sent by registered or certified mail, postage prepaid, by fax, or
by electronic mail (read receipt requested) properly addressed to the other
Party at the addresses below or such other addresses as any Party may, from time
to time, specify to the other Party by similar notice.
 
If to PS. at:
 
PURESAFE WATER SYSTEMS, INC.
160 Dupont Street, Plainview, NY 11803
ATTENTION: Leslie Kessler
Telephone: 516-208-8250
Fax: 516-208-8252
 
If to GEM, at:
 
ETG/Engineering Technologies Group, Inc.
71 South Street Hopkinton, MA 01748
Attention: Les L. Bebchick
Telephone: 508 435-2600
Fax: 508 435-1919
Email: lesb@equipmentsystems.com
 
11. MISCELLANEOUS
 
(a) The Parties hereto are independent contractors and nothing herein contained
shall be deemed to create an agency, joint venture, partnership or fiduciary
relationship among the Parties hereto,
 
(b) No term or provision hereof shall be deemed waived and no breach excused,
unless such waiver shall be in writing and signed by the Party against whom the
waiver is sought to be enforced. Any such waiver shall not constitute a waiver
of any other different or subsequent breach.
 
(c) This Agreement embodies the entire understanding among the Parties
concerning the subject matter hereof and all prior representations, warranties,
or agreements between the Parties relating hereto are merged herein and
superseded hereby. No modification of this Agreement or any of its provisions
shall be binding unless it is in writing and executed by both Parties.
 
(d) The parties to this Agreement acknowledge that they have negotiated this
Agreement at arms-length, that they have each contributed to the drafting of
this agreement, and that the provisions of the Agreement shall not be construed
against either party as the drafter of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(e) PS acknowledges that ETG is a separate legal entity and that in entering
this Agreement, PS intends to contract solely with ETG and that no other party
is responsible for or liable for the obligations of ETG hereunder or arising out
of or related to this Agreement.
 
(f) Trademarks: PS trademarks or trademarks of whom PS is a licensee, the use of
which is granted to ETG.
 
12. ARBITRATION, GOVERNING LAW, AND VENUE
 
Any dispute arising out of or relating to this Agreement shall he submitted to
arbitration before the American Arbitration Association, ("AAA") and any
proceeding before the AAA shall be governed by the procedures and rules of the
AAA.
 
The arbitration shall be conducted in the offices of the AAA in New York City,
NY or Boston, MA unless otherwise agreed to by the parties in writing.
 
This Agreement, and any dispute arising out of or relating to this Agreement,
shall be interpreted and construed in accordance with the laws of the state in
which any arbitration is conducted.
 
Any court action to enforce an award of the AAA shall he brought in the state in
which the arbitration is conducted, and if brought in Massachusetts, shall he
brought in Middlesex or Suffolk County.
 
The Parties hereto have executed this Agreement in duplicate as of the date
first written above.
 
IN WITNESS WHEREOF, the undersigned duly authorized representative of each party
executed this Agreement as of the date first set forth above.
 
 

PURESAFE WATER SYSTEMS, INC.        ETG/Engineering Technologies Group, Inc.    
   
[kessler.jpg]
   
[bebchick.jpg]
Name: Leslie Kessler
   
Name: Les L. Bebchick
Title: President
   
Title: President
 Date:  1/24/2013     Date:  1/31/2013